DETAILED ACTION
This Office Action is in response  to Applicants application filing on June 7, 2021.  Claim(s) 2 and 3 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The Examiner acknowledges the Applicants filing of IDS references on 06/11/2021, 09/27/2021, 12/22/2021, and 04/11/2022.  The references have been considered at this time.  A copy of the annotated IDS sheet is included in this correspondence.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,952,726 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same invention.
Claim 2 can be drawn to claim 1  of U.S. Patent 8,952,726; specifically, A logic circuit comprising: a first unit logic circuit to which a first signal, a second signal, and a third signal that is a clock signal are input as input signals and which outputs a fourth signal whose voltage state is set in accordance with the first to third signals which are input, and a second unit logic circuit to which the first signal, the second signal, and the third signal that is a clock signal are input as input signals and which outputs a fifth signal whose voltage state is set in accordance with the first to third signals which are input, wherein the first unit logic circuit and the second unit logic circuit each include a transistor comprising an oxide semiconductor layer including a channel formation layer, and wherein an off current is 1.times.10.sup.-17 A or less per micrometer in channel width in the transistor.
The claim does not include the transistors comprising a crystallized oxide semiconductor layer having indium, gallium, and zinc.  
The specification of the cited patent discloses a crystallized semiconductor layer (col. 15, lines 4-5) where a crystallized glass substrate is a semiconductor layer.  Further, the disclosure discusses the semiconductor film being formed with one of many combinations of elements includes In-Ga-Zn (Indium, Gallium, Zinc) based oxide semiconductor film layers.  Therefore, the instant claims in view of the already patented claims and the disclosure of the patent are teaching the same inventive concepts.  

Claim 3 can be drawn to claim 1  of U.S. Patent 8,952,726; specifically, A logic circuit comprising: a first unit logic circuit to which a first signal, a second signal, and a third signal that is a clock signal are input as input signals and which outputs a fourth signal whose voltage state is set in accordance with the first to third signals which are input, and a second unit logic circuit to which the first signal, the second signal, and the third signal that is a clock signal are input as input signals and which outputs a fifth signal whose voltage state is set in accordance with the first to third signals which are input, wherein the first unit logic circuit and the second unit logic circuit each include a transistor comprising an oxide semiconductor layer including a channel formation layer, and wherein an off current is 1.times.10.sup.-17 A or less per micrometer in channel width in the transistor.
The claim does not include the transistors comprising a microcrystalline oxide semiconductor layer having indium, gallium, and zinc.  
The specification of the cited patent discloses a Microcrystalline oxide semiconductor layer (col. 19, lines 40-41). Further, the disclosure discusses the semiconductor film being formed with one of many combinations of elements includes In-Ga-Zn (Indium, Gallium, Zinc) based oxide semiconductor film layers.  Therefore, the instant claims in view of the already patented claims and the disclosure of the patent are teaching the same inventive concepts.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                           September 9, 2022